58 F.3d 642
Sybille G. Wooten, as Administratrix of Estate of Daniel M.Wooten v. Carol Campbell, Nancy P. Gilbert, Ruth Y. Hicks,Pat Keating, Jane Doe, No. 1, Jane Doe, No. 2, John Doe, No.1, John Doe, No. 2, Joanne Gaynor (Two Cases); Sybille G.Wooten, as Administratrix of Estate of Daniel M. Wooten v.Douglas G. Greenwell, JohnnyV.Lewallen, Gerald V. Gouge, Betty Wrights-Robinson, GailOrmsby, John Doe No. 1, John Doe No. 2, Jane DoeNo. 1, Jane Doe No. 2 (Two
NOS. 93-9158, 93-9324
United States Court of Appeals,Eleventh Circuit.
May 31, 1995
N.D.Ga., 49 F.3d 696

1
DENIALS OF REHEARING EN BANC.